         Case 3:15-cv-00675-JBA Document 1316 Filed 11/06/19 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                      Plaintiff,         )
                                         )
v.                                       )
                                         )
IFTIKAR AHMED,                           )
                      Defendant,         )
and                                      )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                      Relief Defendants. ) November 6, 2019
_________________________________________)

                       RESPONSE TO NOTICES REGARDING FEES

       Relief Defendants hereby respond to the various Notices that were filed recently

by Harris St. Laurent [ECF No. 1307], Murtha Cullina [ECF No. 1315], and the Receiver

[ECF No. 1306] with respect to the payment of their fees.                  The Relief Defendants

reserve all rights.

       The Relief Defendants have addressed the fee applications of their current

counsel, Murtha Cullina, and their former counsel, Harris St. Laurent1, in multiple earlier

filings with this Court.

Payment to the Relief Defendants’ current and former attorneys in this matter:

       The Relief Defendants prefer that the Court not schedule a call (as that in itself

incurs yet additional attorney fees for the payment of attorney fees that have already




1 Ms. Ahmed has filed briefs on behalf of the Relief Defendants regarding Harris St. Laurent fees. [ECF
 Nos. 1192, 1265.]



                                                  1
          Case 3:15-cv-00675-JBA Document 1316 Filed 11/06/19 Page 2 of 4



been incurred) and instead request that the Court release the following amounts to pay2

the outstanding fees incurred for their attorneys in this litigation in District Court:

1.      $539,423.89 to Murtha Cullina;3

2.      $1,000,0004, provided that the Harris St. Laurent firm agrees that such is full and
        final payment5, and further provided that prior to payment, the Harris St. Laurent
        firm agrees to and provide a release (subject to such payment), and agrees to
        hand-over physical possession of the Harry Winston earrings to the Receiver and
        physical possession of the original documents regarding such earrings to Ms.
        Ahmed [see ECF Nos. 1300, 1303]. (As previously noted, Ms. Ahmed is acting
        pro se in respect of fee issues relating to the Harris St. Laurent firm.)

Payment to the Receiver in this matter:

        As stated, the Relief Defendants prefer that the Court not schedule a call to incur

yet additional unnecessary costs to the Receivership Estate.

        The Relief Defendants’ position on Receiver fees stands as previously detailed

where the Relief Defendants oppose payment to the Receiver from the Receivership

Estate.




2 The Relief Defendants request that such payment to their current and former attorneys come from Ms.
 Ahmed’s Fidelity account x-7540. Alternatively, the Relief Defendants request that such payment come
 from the proceeds of Ms. Ahmed’s Aldrich investment (over $3MM) which is already in the Receiver’s
 account.
3 The Relief Defendants have requested a current release in the amount of $350,000 to Murtha Cullina
 for their representation since the Receiver was appointed. [ECF No. 1171.] While the Relief Defendants
 continue to advance that Murtha Cullina should be paid at least the amount incurred since the
 appointment of Receiver, the Relief Defendants believe that the Court should release the fees incurred
 throughout this litigation to Murtha Cullina.
4 The Relief Defendants reserve the right to adjust this amount further if they continue to incur additional
 costs (including and not limited to any briefings, discussions, etc.) related to Harris St. Laurent’s refusal
 to surrender physical possession of the Harry Winston earrings and all original documentation regarding
 such earrings.
5 As stated in earlier filings, this would be the full and final payment and conclude all payments to Harris
 St. Laurent. To be clear, the Relief Defendants are requesting a full and final payment of $1.0MM to
 Harris St. Laurent to conclude the matter of payment to Harris St. Laurent, while Harris St. Laurent is
 demanding a payment of approximately $1.8MM.



                                                     2
Case 3:15-cv-00675-JBA Document 1316 Filed 11/06/19 Page 3 of 4



                            Respectfully Submitted,

                            By: /s/ Paul E. Knag
                               Paul E. Knag – ct04194
                               pknag@murthalaw.com
                               Murtha Cullina LLP
                               177 Broad Street, 16th Floor
                               Stamford, Connecticut 06901
                               Telephone: 203.653.5400
                               Facsimile: 203.653.5444

                               Attorneys for Relief Defendants
                               I-Cubed Domain, LLC, Shalini Ahmed,
                               Shalini Ahmed 2014 Grantor Retained
                               Annuity Trust, Diya Holdings, LLC, Diya
                               Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                              3
        Case 3:15-cv-00675-JBA Document 1316 Filed 11/06/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing RESPONSE TO NOTICES

REGARDING FEES will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.

                                           /s/ Paul E. Knag
                                          Paul E. Knag – ct04194




                                             4
